Citation Nr: 1136404	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to June 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 


FINDING OF FACT

The credible medical evidence of record does not indicate a link between the Veteran's current hepatitis C and any in-service risk factor.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

The Veteran seeks service connection for hepatitis C, a condition which he contends is causally related to his in-service risk factors.  For the reasons that follow, his claim shall be denied.  

First, the Board acknowledges that the Veteran currently suffers from hepatitis C.  A review of his VA treatment records shows that the Veteran has been diagnosed as suffering from chronic hepatitis C.  The Veteran underwent a VA examination in November 2007.  The examiner also diagnosed the Veteran as suffering from hepatitis C.  

A review of the Veteran's service treatment records reveals that, during service, he was not diagnosed as suffering from nor did he receive treatment for hepatitis C.  However, as noted above, service connection may be granted for any disease diagnosed after discharge when evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Further, the medical community recognizes several risk factors for hepatitis C, including: organ transplants before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood by health care workers (to include combat medics or corpsman), intravenous drug use or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as by tattooing.  

The Veteran's service treatment records and his statements indicate that he was subject to at least one risk factor during his active service.  His service treatment records reveal that the Veteran entered service with one tattoo and left with at least two.  In his June 2007 Notice of Disagreement, the Veteran stated that he received tattoos while in service.  

It is not clear whether the Veteran had any of the other risk factors during his active service.  For instance, the Veteran currently states that he used intravenous drugs during his active service.  In his November 2007 VA examination, the Veteran stated that he used heroin intravenously during his active service and that he did not use intravenous drugs after his discharge.  This conflicts with evidence from the Veteran's service treatment records, however.  The Veteran received substance abuse treatment during his active service.  His October 1978 intake form reveals that he admitted to using methaqualone, hashish, other cannabis sativa, alcohol, and at least one other drug.  This same intake form noted that he did not use any of these drugs by needle.  

In his June 2007 Notice of Disagreement, the Veteran also stated that he received inoculations via an air gun, and surmised that these inoculations could also be the source of his current hepatitis C.  

Regardless of whether the Veteran had one, two, or three in-service risk factors, his claim ultimately fails because the medical evidence does not causally link his current hepatitis C and his active service.  The examiner provided a February 2008 addendum to his November 2007 examination that addressed the etiology of the Veteran's hepatitis C.  He stated that, based on his review of the Veteran's claims file, it is more likely than not that the Veteran did not acquire his hepatitis C during his active service.  The examiner noted that the Veteran had multiple risk factors before his active service, during his active service, and following his active service.  The examiner noted that, from a standpoint of the severity of the risks, there was much greater risk that his infection occurred outside of the timeframe of his active service.  Further, the examiner noted that the Veteran received a blood transfusion after a post-service motorcycle accident.  

There is no other medical evidence in the claims file addressing the etiology of the Veteran's hepatitis C.  The Veteran has offered his opinion that his hepatitis C is related to his active service, but he is not competent to do so.  While the occurrence of risk factors is susceptible to lay observation, the diagnosis and etiology of hepatitis C are not.  

Further, the Board finds the Veteran's reports of his risk factors not to be credible.  Again, the Veteran stated in his November 2007 VA examination that he did not use intravenous outside of his active service.  His statement is belied both by his service treatment records and by his post-service treatment records.  His service treatment records show that, when he entered his treatment program, the Veteran denied using any drugs by needle.  Post-service, a July 2005 VA hospital record notes that the Veteran reported using intravenous cocaine once or twice per month.  In April 2007, the Veteran called his VA therapist and stated that he was using both alcohol and other drugs.  Given these inconsistencies, the Board cannot find the Veteran's reports of his in-service risk factors to be credible.  

In summary, the Board finds that the credible medical evidence of record does not indicate a link between the Veteran's current hepatitis C and any in-service risk factor.  Accordingly, the Board concludes that the criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


